Exhibit 10-g

 

5-27-03

 

TERMINATION OF MEMORANDUM OF GROUND LEASE

 

THIS TERMINATION OF MEMORANDUM OF GROUND LEASE (this “Termination”) is made this
17th day of July, 2003, by and between ADC TELECOMMUNICATIONS, INC., a Minnesota
corporation, as landlord (“Landlord”), and LEASE PLAN NORTH AMERICA, INC., an
Illinois corporation, not in its individual capacity, except as otherwise
expressly stated herein, but solely as Agent Lessor, as tenant (“Tenant”).

 

RECITALS

 

A.                                   Landlord and Tenant entered into the
Memorandum of Ground Lease (“Memorandum”) dated as of October 22, 1999, recorded
and filed with the Office of the Registrar of Titles, Hennepin County,
Minnesota, on October 28, 1999, as Document No. 3219721.  The Memorandum
evidenced an unrecorded Ground Lease dated as of October 22, 1999 (“Ground
Lease”), between Landlord, as landlord, and Tenant, as tenant, which Ground
Lease covered the real property described as Lot 1, Block 1, Technology Campus
3rd Addition, Hennepin County, Minnesota.

 


B.                                     LANDLORD AND TENANT WISH TO TERMINATE THE
GROUND LEASE AND THE MEMORANDUM.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of this Termination and other consideration,
the receipt and sufficiency of which the parties hereto acknowledge, the parties
hereto agree as follows:

 


1.                                       THE ABOVE RECITALS ARE INCORPORATED
HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.

 


2.                                       THE GROUND LEASE AND THE MEMORANDUM ARE
HEREBY TERMINATED AND ARE NULL, VOID, AND OF NO FORCE OR EFFECT.  LANDLORD AND
TENANT RELEASE ALL RIGHTS AND INTERESTS THEY HAVE UNDER THE GROUND LEASE AND THE
MEMORANDUM.

 

--------------------------------------------------------------------------------


 


3.                                       THIS TERMINATION MAY BE SIGNED
SEPARATELY IN COUNTERPARTS WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.

 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
written above.

 

 

LANDLORD:

 

 

 

ADC TELECOMMUNICATIONS, INC.

 

 

 

 

 

By:

    /s/ Gokul V. Hemmady

 

 

Its:

    Vice President, Controller and Treasurer

 

 

 

 

 

 

TENANT:

 

 

 

LEASE PLAN NORTH AMERICA, INC., not in
its individual capacity except as expressly stated
herein but solely as Agent Lessor

 

 

 

 

 

By:

    /s/ Blake J. Lacher

 

 

Its:

    Vice President

 

 

 

 

 

 

LEASE PLAN NORTH AMERICA, INC., not in
its individual capacity except as expressly stated
herein but solely as Agent Lessor

 

 

 

 

 

By:

    /s/ Elizabeth R. McClellan

 

 

Its:

    Vice President

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF HENNEPIN

)

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Gokul V. Hemmady, the Vice President, Controller and Treasurer of ADC
TELECOMMUNICATIONS, INC., a Minnesota corporation, on behalf of the corporation.

 

 

 

/s/ Carrie A. Neiburg

 

 

Notary Public

 

2

--------------------------------------------------------------------------------


 

STATE OF Illinois

)

 

) ss.

COUNTY OF Cook

)

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Blake J. Lacher, the Vice President of LEASE PLAN NORTH AMERICA, INC., an
Illinois corporation, on behalf of the corporation, not in its individual
capacity except as expressly stated herein but solely as Agent Lessor.

 

 

 

 

/s/ Renee M. Field

 

 

 

Notary Public

 

STATE OF Illinois

)

 

 

) ss.

 

COUNTY OF Cook

)

 

 

The foregoing instrument was acknowledged before me this 15th day of July, 2003,
by Elizabeth R. McClellan, the Vice President of LEASE PLAN NORTH AMERICA, INC.,
an Illinois corporation, on behalf of the corporation, not in its individual
capacity except as expressly stated herein but solely as Agent Lessor.

 

 

 

/s/ Renee M. Field

 

 

Notary Public

 

 

This instrument was drafted by, and after recording
return to:

 

Dorsey & Whitney LLP (JLTIII)
50 South Sixth Street
Suite 1500
Minneapolis, MN 55402-1498

 

3

--------------------------------------------------------------------------------